DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-14, 16, and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at the end of the claim recites that the user input of the dyspnea indicator is received in response to the trended respiratory rate satisfying a particular condition; however, the risk analyzer circuit appears to use a received dyspnea indicator regardless of the trended respiratory rate’s characteristics. Still further, the Examiner notes that locating this conditional requirement at the end of the claim makes it difficult to see the true nature of the claimed receiver circuit. Particularly as the “specific condition” is not defined, it appears that any trended respiratory rate would meet this criteria, as the generation of the risk indicator does 
Claim 25 calls for providing the risk indicator to “a process”. It is unclear what “a process” might be or how one might provide a risk indicator to it.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-12, 14, 16, and 18-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining two types of respiratory data, trending one of the types of data, and generating a heart failure risk indicator using the trended data and the other data, which falls under the grouping of mental processes. This judicial exception is not integrated into a practical application because it does not improve any technology (the process of obtaining and analyzing data does not improve conventional computing operations), does not effect any particular treatment (the abstract idea has no effect), is not applied with a particular machine (it is embodied using generic circuits), and does not effect any transformation (the abstract idea is not output or used in any manner); rather, the generic computing device (processor) does no more than embody the abstract idea in a technological environment (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic 
The dependent claims also fail to provide anything significantly more, as claims 4-7, 10, 11, 18-20 are directed to additional aspects of the abstract idea, claims 8, 9, and 16 are directed to the insignificant extrasolution activity of data gathering (See MPEP 2106.05(d), where determining the level of a biomarker means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional), and claims 12 and 25 are directed to the non-specific “output” of a signal (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity). Claim 26 is the closest attempt to providing something significantly more by reciting that therapy is initiated or adjusted based on the determined indicator, but as the claim does not identify a specific therapy or clarify how the circuit’s activity is “based on” the indicator (which does not exclude human intervention), it does not meet the criteria required for applying the abstract idea to effect a particular treatment.


Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.
Regarding the rejections under 101, Applicant argues that the claims include components or steps which provide an improvement, where that improvement is the avoidance of unnecessary medical interventions as a result of more accurate identification of patients’ risks. The Examiner notes that this “improvement” is not identified in any objective manner and at no point does the disclosure indicate what this “improvement” is relative to – a different technique involving the same data inputs but different calculations? Different data inputs also used to evaluate heart failure? What amount of false positives/negatives constitute being “more accurate”? 
Applicant then presents arguments which show that the Applicant misunderstands the 101 rejection as a whole, arguing that a “claim with limitations(s) that cannot practically be performed in the human mind does not recite a mental process.” As is clearly set forth above, the claims are directed to an abstract idea which falls into the grouping of mental processes, but also contain additional elements which are evaluated separately. The identified abstract idea does not result in the entire claimed invention being considered a mental process. Rather, the abstract idea falls into this grouping, and the additional elements, including sensing data, are then evaluated to see if they provide anything significantly more to the abstract idea. As is noted above, these elements are present but do not provide anything significantly more. At no point is the act of sensing data treated as a mental process – rather, it is the insignificant activity of data gathering. 

The Examiner also notes and appreciates the attempt at providing a claim directed to something significantly more than the abstract idea itself, that being claim 26. Unfortunately, based on Example 43 of the Office’s 101 guidance, this claim would be analogous to non-statutory claim 1 of that example as a result of the non-specific therapy or treatment. 

Conclusion
No art has been applied against the claims at this time; however, as the claims are all rejected under 101 above they are not presently allowable.
The prior art of record fails to anticipate or make obvious the subject matter of claims 1, 4-14, 16, and 18-26, including, inter-alia
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           /CHRISTIAN JANG/Primary Examiner, Art Unit 3791